Citation Nr: 0308315	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  99-13 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic 
encephalopathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel






INTRODUCTION

The veteran had active service from November 1963 to October 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania (PA), that denied the veteran's 
claim for an increased rating on post-traumatic 
encephalopathy.  The veteran perfected a timely appeal of 
this determination in June 1999.  The Board remanded this 
claim for additional development in August 2001, and this 
claim subsequently was returned to the Board.  During the 
pendency of this appeal, the RO issued a rating decision in 
October 2002 that, among other things, again denied the 
veteran's claim for an increased rating on post-traumatic 
encephalopathy.

In addition, the Board notes that in an October 2002 rating 
decision, the RO denied service connection for dementia, 
Parkinson's disease, and depression, including as secondary 
to post-traumatic encephalopathy.  During that same month, 
the RO sent the veteran a letter to this effect, along with a 
copy of the rating decision and notice of his appellate 
rights.  While the Board notes that the veteran's 
representative made reference to these issues in a March 
2003, Appellant's Brief, which was submitted directly to the 
Board, the information of record does not indicate that the 
veteran or his representative filed a document (within the 
prescribed time period) that may be construed as a notice of 
disagreement with the RO, i.e., the agency of original 
jurisdiction, as required by 38 U.S.C.A. § 7105 (West 2002).  
As such, the Board does not accept the March 2003 Brief as a 
valid notice of disagreement with the October 2003 rating 
decision with respect to these claims.  Accordingly, to the 
extent that the veteran intends to request that these claims 
be reopened based on the submission of new and material 
evidence, they are referred to the RO for appropriate 
consideration.






FINDING OF FACT

The veteran's post-traumatic encephalopathy is manifested by 
headaches that occur three to four times per week localized 
to the back of the head.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for post-traumatic encephalopathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, 
4.130, Diagnostic Code 8045-9304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his increased rating 
claim on post-traumatic encephalopathy.  Following the 
Board's August 2001 remand, in a letter dated in October 
2001, the veteran was informed of VA's obligations to notify 
and assist claimants under the VCAA, and he was notified of 
what records VA would attempt to obtain on his behalf, and 
what records he was expected to provide in support of his 
claim.  The veteran and his representative were provided with 
a copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claim and the requirement to 
submit medical evidence that comported with an increased 
rating for post-traumatic encephalopathy.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  The 
veteran responded in October 2002, indicating that he had 
completely presented his case, was waiving the 60-day period 
to submit additional information in support of his claim, and 
was requesting that his claim be forwarded to the Board for 
appellate review.  Thus, the Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA treatment records and outpatient 
treatment reports.  The RO also advised the veteran by letter 
dated in December 2001 that, pursuant to the Board's August 
2001 remand, he would be scheduled for VA examination.  The 
veteran has stated in the course of this appeal that he does 
not have any additional medical records.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim for a increased rating on encephalopathy poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Entitlement to Increased Rating

In August 1998, the veteran submitted a new claim for an 
increased rating on his service-connected post-traumatic 
encephalopathy.  The evidence submitted during the pendency 
of this appeal includes the veteran's post-service VA 
outpatient treatment records for the period of August 1997 to 
October 2002, a report of an examination conducted for the 
Pennsylvania Bureau of Disability Determination in February 
1999, and lay statements.

A review of the veteran's VA outpatient treatment records for 
the period of August 1997 to October 2002 demonstrates that, 
on VA examination accomplished in October 1998 at the VA 
Medical Center, Highland Drive, Pittsburgh, PA (hereinafter, 
"VAMC Highland Drive"), the veteran complained of mid-
frontal headaches that had existed since an in-service head 
injury, partial loss of memory and slurred speech, but denied 
having a cerebrovascular accident or a history of 
hypertension.  The veteran's medical history included an in-
service head injury in 1965 when he was hit by a big steel 
pipe.  The veteran also reported that he had been taking 
medication for headache pain since 1970, and had been 
admitted for one month to VAMC Highland Drive for evaluation 
of his headaches.  A review of the veteran's neurological 
system revealed that he occasionally had numbness in his left 
upper extremity.  On physical examination, the veteran was 
alert and oriented times three, ambulatory, responded very 
slowly to questions, and had slightly positive cogwheel 
rigidity (or a type of rigidity seen in Parkinson's disease 
in which the muscles respond with cogwheel-like jerks to the 
use of constant force in bending the limbs), intact sensory, 
motor, and cranial nerves, intact reflexes, and negative 
Romberg's sign.  The diagnosis included chronic headache, 
most likely cluster or migraine.

On VA brain examination accomplished at VAMC Highland Drive 
in October 1998, it was noted that the veteran complained 
that his encephalopathy had worsened, and also complained of 
headaches since his in-service head injury, but denied any 
seizures or dizziness.  The veteran's medical history 
included a past electroencephalogram study which had been 
negative.  Physical examination revealed that the veteran's 
cranial nerves were all within normal limits, his range of 
motion was performed very slowly, and he appeared to have a 
slight spastic cogwheel rigidity.  The diagnoses were mild 
parkinsonism and chronic headache, most likely cluster 
headache.

A magnetic resonance imaging (MRI) scan of the veteran's 
brain was accomplished at the VA Medical Center, University 
Drive, Pittsburgh, PA (hereinafter, "VAMC University 
Drive"), in November 1998, at which time the veteran 
complained of possible dementia.  The veteran's history of 
brain dementia versus pseudo-dementia was noted, although 
there were no prior studies available for comparison.  The 
radiologist's findings were that the ventricles and sulci 
were normal in size and shape for the veteran's age, and 
there was no evidence of intracranial hemorrhage, midline 
shift, mass effect, infarct, or extra-axial fluid 
collections.  The impression was an unremarkable MRI of the 
brain.  On a visit to the neurology clinic accomplished in 
November 1998, the veteran's chief complaint was difficulty 
with memory.  The examiner noted that the veteran was 
relatively uncommunicative except to very direct questioning, 
and he acted depressed but denied feeling depressed.  The 
examiner also noted that the veteran's cognitive problems had 
worsened markedly since his September 1998 myocardial 
infarction.  Physical examination revealed that the veteran 
had a very flat affect, he was very slow to respond to 
questions and gave very incomplete answers and was unable to 
elaborate on answers that required some degree of 
abstraction, he tended to hold his head hanging forward, and 
had very little facial expression.  Mental status testing 
revealed normal orientation, very poor attention and 
concentration, and no focal abnormality of language, but very 
poor ability to provide abstract information.  Cranial nerves 
testing revealed horizontal nystagmus (or involuntary 
rhythmic oscillation of the eyeballs) bilaterally on lateral 
gaze, no Romberg's sign, and a slight action tremor of the 
upper extremities bilaterally.  The examiner noted diffuse 
abnormalities on mental status examination, but the veteran's 
neurological examination was otherwise relatively 
unremarkable.  The impression was that the veteran had the 
appearance of someone who was depressed, and the differential 
diagnosis was dementia versus pseudo-dementia.  

Outpatient neuropsychological consultation was obtained at 
VAMC University Drive in February 1999, in order to rule out 
pseudo-dementia and pseudo-dementia due to depression.  The 
veteran complained that he tended to "forget things," had 
difficulty with his memory and with walking, and experienced 
pain in his hands, arms, and the back of his neck, decreased 
strength, and a bilateral hand tremor, although he denied any 
incontinence or seizures.  The veteran stated that he no 
longer drove or managed household finances and had to be 
reminded to take his medication, but was independent in his 
activities of daily living.  The veteran could not recall if 
he had experienced any loss of consciousness at the time of 
his in-service head injury.  The veteran denied any history 
of psychiatric treatment or hospitalization, depression, 
suicidal ideation or suicide attempts, excessive anxiety, and 
psychotic symptoms, to include hallucinations, although he 
reported difficulty sleeping.  Behavioral observation 
revealed that he veteran was alert and oriented times three 
and, although he ambulated independently, he had an extremely 
ataxic (or uncoordinated), slow, wide-based gait and had to 
hold onto objects in the room to ambulate, he maintained poor 
eye contact, he had an action and resting tremor bilaterally, 
his speech was difficult to understand at times, he tended to 
respond with extremely lengthy response latencies, his mood 
was fair, his affect was flat, and his thoughts were relevant 
and goal directed.  The veteran's level of cognitive 
functioning suggested that he was experiencing significant 
gross motor and psychomotor slowing, moderate to severe 
memory and language impairment, mild to moderate attention 
impairment, and variable frontal executive functioning, 
consistent with a primary dementia process.  There were 
several factors in the veteran's history that might have been 
contributing to his cognitive deficits, according to the 
examiner, including the myocardial infarction which suggested 
that the veteran might have experienced an anoxic episode (or 
an absence of oxygen from the blood).  The examiner opined 
that the veteran's suggested depression could be secondary to 
underlying brain changes due to vascular dementia.  The 
impressions included dementia, not otherwise specified, and 
depressive disorder, not otherwise specified.

On physical examination conducted for the Pennsylvania Bureau 
of Disability Determination in February 1999, the veteran 
complained of dizziness, headaches, and some mental 
deterioration over the previous eight months.  It was noted 
that he was being followed by VA examiners for anxiety, 
depression, and changes in his mental status, and that his 
headaches had responded to medication.  Physical examination 
of the veteran revealed a minor tremor of the head and 
extremities.  The impressions included that there were 
characteristics of the veteran's physical examination that 
implied a degree of mental deterioration that might have 
resulted from the veteran's cardiac arrest in 1998, and 
status-post myocardial infarction with possible neurologic 
sequelae.

On a follow-up primary care visit accomplished at VAMC 
University Drive in February 1999, no new complaints were 
noted.  The examiner stated that the veteran was "somewhat 
childlike" and unable to care for himself at home.  The 
examiner noted that the veteran had been diagnosed by 
psychiatry and neuropsychiatry specialists with organic brain 
damage, possibly ischemic in nature, and probably related to 
procedures done around the time of his myocardial infarction 
in September 1998, and the assessment had been that the 
veteran probably would not recover any more neurological or 
mental function than he demonstrated at this examination.  
Physical examination revealed that the veteran was a bit more 
animated and more communicative than he had been in the past, 
but he kept his head down.  No further impressions or 
assessment was provided.

On VA housebound status examination accomplished at VAMC 
University Drive in May 1999, the veteran complained of a 
significant decline in mental status that made him unreliable 
while driving or completing some of his activities of daily 
living.  The veteran appeared to be downcast and occasionally 
made inappropriate comments that belied his underlying 
inability to care for himself.  Physical examination showed 
that the veteran had a mild tremor of the upper extremity, a 
shuffling, unsteady gait with listing to one side, and a 
significant decline in memory and insight.  The examiner 
noted that the veteran's poor memory (especially short term) 
and limited insight were significant enough to impair his 
ability to care for himself.  The diagnoses were organic 
brain dysfunction and depression with underlying early 
dementia of unclear etiology.

On a primary care visit accomplished in August 1999, the 
veteran complained of some memory deficits.  No pertinent 
physical examination results were provided, and the 
assessment included a notation that it was not clear that it 
was really safe for the veteran to drive given his continued, 
although improved, cognitive difficulties.  When seen by an 
orthopedic examiner in September 1999, the veteran complained 
of severe headaches since his in-service head injury and 
limited function.  The orthopedic examiner noted that he 
could not obtain a history of any numbness in the upper 
extremities nor any recent trauma from the veteran except 
what had occurred in the past when the veteran reported 
sustaining significant in-service head trauma, and that the 
veteran was under protective treatment for parkinsonism.  No 
further pertinent assessment was provided.

On neurological examination accomplished in October 1999, the 
veteran complained of memory problems and decreased interest 
in his activities of daily living.  Physical examination of 
the veteran revealed that he was alert and oriented to time 
and place, with severe memory impairment, decreased attention 
and concentration, bilateral horizontal nystagmus on lateral 
gaze, no facial asymmetry, a positional tremor in the 
bilateral upper extremities, normal vibration on sensory 
examination, and an unsteady gait without support.  The 
impression was dementia secondary to ischemic event (or local 
anemia due to mechanical obstruction of the blood supply).

On orthopedic examination accomplished in November 1999, the 
veteran complained of headaches, a variety of aches 
throughout his extremities, and ongoing, unrelieved pain.  
The examiner's proposed diagnoses included depression and, 
although he was unable to establish a clear-cut diagnosis 
after examining the veteran, he stated that he was 
considering a possible diagnosis of depression in association 
with fibromyalgia.

On a follow-up neurology clinic visit accomplished in April 
2000, the veteran complained of post-myocardial infarction 
cognitive dysfunction.  The examiner noted that the veteran 
had not experienced significant improvement in his cognitive 
performance subjectively since his October 1999 neurological 
examination.

Mental status examination of the veteran in April 2000 
revealed that his Mini-Mental State Examination score was 
30/30, his overall affect seemed decreased, he reported 
trouble sleeping, eating less, and not being interested in 
doing anything.  Cranial nerves examination revealed 
prominent lateral gaze nystagmus bilaterally, normal facial 
sensation, negative Babinski's sign, and the veteran's toes 
and fingers had to be flexed considerably before he could 
state which direction they were going, and a slightly 
unsteady gait walking without a cane.  The assessment 
included a history of cognitive impairment after myocardial 
infarction.

On a neurology clinic visit accomplished at VAMC University 
Drive in June 2001, the veteran reported being stable with no 
change in his cognitive status.  He stated that he was 
independent, able to eat and dress himself, he could walk 
without assistance, and he had good bowel and bladder 
control.  It was noted that the veteran was being followed 
for postanoxic encephalopathy.  Physical examination revealed 
that the veteran was oriented times three, and had some delay 
in responses to questions asked.  Cranial nerves examination 
revealed positive and diminished facial expression but no 
other abnormalities, his rapid alternating movements were 
markedly slow bilaterally, and his gait was slow and cautious 
with a wide base.  The impressions included static dementia 
secondary to postanoxic encephalopathy due to a cardiac 
arrest in 1998.

On VA brain examination accomplished at VAMC University Drive 
in January 2002, the veteran complained of difficulty with 
language and concentration and severe headaches that occurred 
one to two times per week.  In the veteran's medical history, 
it was noted that he had received 36 stitches to suture a 
laceration following his in-service head injury, and he did 
not recall having any brain surgery at that time.  The 
veteran also reported no change in his cognitive symptoms 
recently nor any worsening of pre-existing cognitive symptoms 
following his two cardiac arrests in 1998.  Physical 
examination revealed that the veteran was alert and oriented, 
with fluent, articulate speech, no neurological dysarthria 
(or disturbance of speech due to brain injury), and normal 
attention and concentration.  Cranial nerves examination 
disclosed mild anisocoria (or a condition in which the two 
pupils are not of equal size), some end gaze nystagmus in all 
directions, small amounts of oscillopsia (or oscillating 
vision), symmetric facial strength and sensation, intact 
sensation, pathologically brisk reflexes with spread, and 
positive Hoffman's signs bilaterally.  The impressions 
included post-traumatic headache syndrome and a notation 
that, although the veteran did not complain of any change in 
his level of post-traumatic encephalopathy, it was not 
possible to adequately assess his cognitive impairment since 
that was often subtle in a traumatic brain injury like the 
veteran's.  The examiner also could not distinguish between 
what component of encephalopathy was attributable to trauma 
versus the veteran's post-service cardiac arrests, although 
he noted that there was no significant change in the 
veteran's cognition by history.  

Neuropsychological testing of the veteran was accomplished at 
VAMC University Drive on October 1, 2002, where the veteran 
complained of chronic headaches that occurred three to four 
times a month for one to two days with increasing severity, 
and dated back to his in-service head injury.  The examiner 
noted that she had reviewed the veteran's claims folder and 
available medical records and had been unable to find any 
documentation in these records that the veteran had been 
diagnosed with Parkinson's disease.  The veteran reported 
that, although he occasionally became lost and confused while 
driving, he continued to drive, had not been involved in any 
accidents, and was independent in his activities of daily 
living.  The veteran dated the onset of his most severe 
memory problems to his September 1998 myocardial infarction.  
He described experiencing depression since being laid off 
from work in 1998, occasionally being tearful, and losing 
interest in past activities, but denied any suicidal 
ideation.  Objective examination revealed that the veteran 
was generally alert and oriented times three, he ambulated 
independently with a slow gait, he had a right action tremor, 
adequate vision and hearing, his speech was generally fluent 
and coherent but slightly pressured in rate and low in 
volume, his mood was depressed, his affect was generally 
flat, he reported depressive symptoms but no manic episodes 
and denied any excessive anxiety, worry, panic attacks, and 
any history of hallucinations, and his insight and judgment 
were poor.  The examination results suggested that the 
veteran had experienced a decline in cognitive functioning 
since his 1999 evaluation, his score of 21/30 on the 
geriatric depression scale indicated moderate to severe 
depression, and he reported a significant increase in 
depressive symptoms as compared to his 1999 evaluation.  The 
diagnoses were dementia, secondary to postanoxic 
encephalopathy following myocardial infarction in 1998, and 
depressive disorder, not otherwise specified, secondary to 
dementia, and the veteran's Global Assessment of Functioning 
(GAF) score was 55 due to dementia.  Addressing the specific 
questions in the Board's remand, the examiner noted that a 
review of the veteran's medical history indicated that there 
was likely no significant cognitive impairment immediately 
following his in-service head injury.  The veteran's current 
cognitive deficits were likely due to postanoxic 
encephalopathy suffered after his September 1998 myocardial 
infarction.  It also was unlikely that the veteran's current 
cognitive impairment was secondary to or related in any way 
to his minor in-service head injury.  The veteran's 
depression was directly related to his dementia secondary to 
postanoxic encephalopathy and subsequent changes in his 
functioning due to his cognitive impairment, and he did not 
report any chronic history of depression related in any way 
to the in-service head injury.  Finally, this examiner was 
unable to find any evidence of a diagnosis of Parkinson's 
disease in the veteran's medical records.

VA brain examination was accomplished at VAMC University 
Drive on October 4, 2002, in response to the Board remand, 
where the veteran complained of chronic headaches that 
occurred three to four times a week, were localized to the 
back of his head and at times radiated down his back to his 
knees, and lasted half an hour to an hour, and also 
complained of memory problems and pain since an in-service 
head injury.  The examiner noted that clarification was 
needed regarding any relationship between the veteran's 
service-connected encephalopathy and dementia, Parkinson's 
disease, and depression.  A review of the veteran's 
neurological system was significant for the absence of 
seizures.  Physical examination revealed that the veteran 
gave minimal effort during a Mini-Mental State Examination, 
cranial nerves examination revealed decreased sensation on 
the right but no other focal deficits, poor effort was given 
on motor examination but no definite focal weakness was 
found, and Romberg's sign was present.  The impressions were 
that the veteran's neurological problems included cognitive 
difficulties, confirmed by repeated neuropsychological 
testing completed as part of this examination, which 
indicated that the veteran had dementia secondary to 
postanoxic encephalopathy following his 1998 myocardial 
infarction.  According to the examiner, the veteran's 
dementia was not a function of his original (in-service) head 
trauma, and there was no evidence in the veteran's medical 
records or on examination of the veteran supporting a 
diagnosis of Parkinson's disease.  Finally, the examiner 
stated that there was no indication that the veteran met the 
criteria for a diagnosis of multi-infarct dementia.  

The veteran and his service representative essentially 
contend on appeal that his service-connected post-traumatic 
encephalopathy is more disabling than currently evaluated 
because his symptoms have worsened.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  38 C.F.R. § 4.27 (2002) provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned. The 
additional code is shown after a hyphen.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2002); Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the United 
States Court of Appeals for Veterans' Claims (hereinafter, 
"the Court") has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

The veteran's service-connected encephalopathy is currently 
evaluated as 10 percent disabling under 38 C.F.R. §§ 4.124a, 
4.130, Diagnostic Code 8045-9304 (2002) (brain disease due to 
trauma).  Diagnostic Code 8045 provides that purely 
neurological disabilities following trauma to the brain will 
be rated under the Diagnostic Codes specifically dealing with 
such disabilities, with citation of a hyphenated Diagnostic 
Code (i.e., 8045-9304).  Under Diagnostic Code 8045, 
subjective complaints such as headache, dizziness, and 
insomnia, recognized as symptomatic of brain trauma, will be 
rated as 10 percent disabling and no more under Diagnostic 
Code 9304 and are not to be combined with any other rating 
for a disability due to trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2002).  

An evaluation of 10 percent disabling is available under 
Diagnostic Code 9304 (dementia due to brain trauma) where the 
veteran's mental disorder is manifested by occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress 
or with symptoms controlled by continuous medication.  Once a 
diagnosis is rendered of multi-infarct dementia associated 
with brain trauma, the next higher evaluation of 30 percent 
disabling is available under Diagnostic Code 9304 where the 
veteran's dementia due to brain trauma is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  See 
38 C.F.R. § 4.130, Diagnostic Code 9304 (2002).

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record is against an 
increased rating on the veteran's service-connected post-
traumatic encephalopathy.  Although all of the examiners who 
saw the veteran during the pendency of this appeal in October 
and November 1998, February, May, August, September, October, 
and November 1999, and January 2002, noted the veteran's 
constellation of symptoms, including headaches, dizziness, 
memory problems, and mental deterioration, they did not 
diagnose any separate neurological disorder based on these 
reported symptoms.  Further, although Diagnostic Code 8045 
specifically provides disability ratings for purely 
subjective complaints recognized as symptomatic of brain 
trauma, and although the veteran's complaints of headaches, 
dizziness, memory problems, and mental deterioration were 
noted on VA examinations accomplished during the pendency of 
this appeal, the absence of a specific diagnosis of a purely 
neurological disorder like those listed in Diagnostic Code 
8045 based on the veteran's constellation of symptoms 
disqualifies him from consideration of an increased rating 
under any other potentially applicable Diagnostic Code.  See 
38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8045 (2002).

Turning to the veteran's entitlement to an increased rating 
under Diagnostic Code 9304, the Board notes that there is no 
objective medical evidence in this claim that attributes the 
veteran's residual symptoms acknowledged on multiple 
examinations to his minor in-service head injury such that he 
is entitled to an increased rating under this Diagnostic 
Code.  For example, it is noted that the veteran's 
neurological examination in September 1998 was relatively 
unremarkable.  Physical examination in October 1998 revealed 
intact sensory, motor, and cranial nerves, and intact 
reflexes.  The veteran's cranial nerves also were within 
normal limits on VA brain examination accomplished in October 
1998.  The veteran's brain MRI accomplished in November 1998 
was unremarkable and, although diffuse abnormalities were 
seen on mental status examination in November 1998, the 
veteran's neurological examination was otherwise relatively 
unremarkable.  The veteran reported being stable and 
independent on examination accomplished in June 2001, and the 
examiner related the veteran's static dementia to postanoxic 
encephalopathy experienced following his post-service 
myocardial infarction.  On examination accomplished in 
January 2002, the veteran stated that his pre-existing 
cognitive symptoms had not changed following his post-service 
cardiac arrests, and the examiner diagnosed chronic headache 
syndrome and noted that there had been no significant change 
in the veteran's cognition by history.  Although the examiner 
cautioned that the examination results of October 1, 2002, 
might have been affected by the veteran's restricted 
motivation and effort on neuropsychological testing, she 
concluded that the veteran's significant cognitive impairment 
and current cognitive deficits were likely due to postanoxic 
encephalopathy suffered following his post-service myocardial 
infarction and were not related in any way to the veteran's 
minor in-service head injury.  More importantly, the examiner 
who saw the veteran on October 4, 2002, noted the veteran's 
subjective complaints of chronic headaches and memory 
problems and specifically ruled out a diagnosis of multi-
infarct dementia.  Pursuant to Diagnostic Code 8045, the 
subjective complaints associated with the veteran's in-
service head injury cannot be rated in excess of 10 percent 
disabling under Diagnostic Code 9304, absent a diagnosis of 
multi-infarct dementia.  Given the residual symptomatology 
associated with the veteran's minor in-service head injury, 
and given that the evidence on the record of this claim 
specifically ruled out a diagnosis of multi-infarct dementia, 
the Board finds that the veteran is not entitled to an 
evaluation above 10 percent disabling under Diagnostic Code 
9304.  See 38 C.F.R. § 4.130, Diagnostic Code 9304 (2002).  

Although the Board recognizes that the veteran complained of 
symptoms associated with Parkinson's disease, dementia, and 
depression on examinations accomplished during the pendency 
of this appeal, there is no medical evidence on the record of 
this claim which attributes these reported symptoms to the 
veteran's in-service head injury.  Where examiners have 
suggested a diagnosis of a separate disorder based on these 
reported symptoms, these diagnoses have been attributed to 
medical conditions other than his minor in-service head 
injury.  For example, the examiner who diagnosed depression 
with underlying dementia in May 1999 noted that the etiology 
of this condition was unclear.  In October 1999, the examiner 
related the veteran's dementia to a blood supply obstruction.  
In November 1999, the examiner was unable to provide a clear-
cut diagnosis of depression, although he was considering a 
diagnosis of depression associated with fibromyalgia.  On VA 
examination accomplished on October 1, 2002, the examiner 
related the veteran's subjective complaints of headaches to 
dementia associated with postanoxic encephalopathy 
experienced following the veteran's post-service myocardial 
infarction in September 1998, and also related the veteran's 
depressive disorder to his dementia.  Significantly, this 
examiner concluded on October 1, 2002, that there was no 
medical relationship between the veteran's symptoms of 
dementia or depression and his minor in-service head injury.  
This examiner also found no history of chronic depression or 
any diagnosis of Parkinson's disease after reviewing the 
veteran's medical records and examining him.  On VA brain 
examination accomplished on October 4, 2002, the examiner 
confirmed the earlier diagnosis that the veteran's dementia 
was associated with postanoxic encephalopathy suffered 
following his post-service myocardial infarction in September 
1998 and was not a function of his minor in-service head 
injury, and also specifically ruled out a diagnosis of 
Parkinson's disease.  

Finally, in reaching this decision, the Board has considered 
the issue of whether the veteran's service-connected post-
traumatic encephalopathy presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2002); 
Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  Although 
it is noted that the veteran has been unemployed since 1998, 
the evidence of record suggests that the veteran was laid off 
in 1998 when his employer ceased doing business and not 
because of any medical condition.  There is also no evidence 
in the record of this claim that the veteran was hospitalized 
for treatment of his service-connected post-traumatic 
encephalopathy during the pendency of this appeal.  Because a 
review of the evidence in the veteran's claims folder does 
not indicate that the veteran's service-connected 
encephalopathy was shown objectively to interfere markedly 
with employment (i.e., beyond that contemplated in the 
assigned ratings), to warrant frequent periods of 
hospitalization, or otherwise to render impractical the 
application of the regular schedular standards, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met for the veteran's service-connected 
encephalopathy.  Accordingly, 38 C.F.R. § 3.321(b)(1) does 
not support an increased rating in excess of 10 percent for 
encephalopathy.

For the reasons and bases discussed above, the Board finds 
that the criteria have not been met for an increased rating 
on the veteran's encephalopathy.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  The appeal is denied.




ORDER

Entitlement to an increased rating for encephalopathy, 
currently evaluated as 10 percent disabling, is denied.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



